Citation Nr: 0803462	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  94-10 499	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to December 1973.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1999 rating decision by the Philadelphia RO.  In December 
2000, a Travel Board hearing was held before the undersigned; 
a transcript of this hearing is associated with the claims 
file.  In March 2001, June 2003, February 2004, and September 
2005, these matters were remanded for additional development.


FINDINGS OF FACT

1.  A chronic low back disorder was not manifested in 
service; arthritis of the low back was not manifested in the 
first postservice year; and a preponderance of the evidence 
is against a finding that the veteran's current low back 
disability is related to his service, or was caused or 
aggravated by his service-connected left ankle disability.

2.  The veteran's only service-connected disability is a left 
ankle disability, rated 20 percent; it is not shown to be of 
such nature and severity as to preclude him from obtaining or 
maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).  

2.  The schedular requirements for TDIU are not met, and TDIU 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.10, 4.16 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the Court held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  November 2001, March 2003, March 
2004, September 2004, October 2005, January 2006, June 2006, 
and December 2006 correspondence from the RO informed the 
veteran of the evidence and information necessary to 
substantiate the claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of these claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  He was also advised to submit 
evidence in his possession and was provided notice regarding 
disability ratings and effective dates of awards.  March and 
April 2000 statements of the case (SOCs) and October 2002, 
August 2003, March 2005, July 2005, and July 2007 
supplemental SOCs (SSOCs) outlined the regulation 
implementing the VCAA, and notified the veteran of what the 
evidence showed, of governing legal criteria, and of the 
bases for the denial of these claims.  The veteran has 
received all critical notice, and has had ample opportunity 
to respond after notice was given.  The claim was thereafter 
readjudicated.  See July 2007 SSOC.  He is not prejudiced by 
any technical notice timing or content defect that may have 
occurred earlier, nor is it so alleged.

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) are associated with his claims file; VA has 
obtained all pertinent/identified records that could be 
obtained; and all evidence constructively of record has been 
secured.  The veteran was afforded a VA examination.  VA's 
duty to assist is met.  It is not prejudicial for the Board 
to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).   

II. Service Connection

a. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).
Disability that is proximately due to or the result of a 
service-connected disease or injury shall [also] be service 
connected.  38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  [Notably, VA amended 38 
C.F.R. § 3.310, effective October 10, 2006, to add a section 
incorporating the holding in Allen.  71 Fed. Reg. 52744, 
52746 (September 7, 2006) (codified at 38 C.F.R. § 
3.310(b))].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

b. Analysis

When the veteran initially filed this claim, his theory of 
entitlement was that his current back disability was related 
to a back injury in service.  He now contends that the 
disability is secondary to his service-connected left ankle 
disability.

The veteran's SMRs reflect that the only back complaint noted 
in service was following a minor November 1972 car accident.  
At that time, there was tenderness in the lumbosacral region; 
otherwise all findings were normal.  No back disability was 
diagnosed, and no further complaints were noted.  The veteran 
was placed on TDRL due to left ankle disability he sustained 
in the accident. 

On March 1975 examination for Medical Board purposes, no low 
back complaints were noted.  The veteran's spine was normal; 
X-rays of the veteran's lumbosacral spine were within normal 
limits.  

The record shows that in August 1988 the veteran had a work 
related injury resulting in low back disability.  There are 
no medical records pertaining to a low back injury or 
disability for the period from June 1975 (when the veteran 
was retired from service due to left ankle disability 
pursuant to a Medical Board) until his August 1988 accident 
at work.  

Postservice medical records show a diagnosis of lumbar 
arthritis, but this was not until many years after service.  
Thus, service connection for a low back disability on the 
basis that such disability became manifest in service and 
persisted, or on a presumptive basis (for arthritis of the 
lumbar spine as a chronic disease under 38 U.S.C.A. § 1112) 
is not warranted.  

Service connection for the veteran's low back disability may 
be warranted if competent (medical) evidence establishes a 
nexus between the current low back disability and the 
veteran's service, to include injury (such as from a car 
accident) therein.  The earliest postservice diagnosis of a 
low back disability of record was in 1988, approximately 15 
years after service.  Notably, a lengthy time interval 
between service and the earliest medical documentation of the 
disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).  Also significant is the fact that the first 
postservice evidence of low back disability was in relation 
to the 1988 work related injury.  Furthermore, as will be 
discussed in greater detail below, all medical opinions of 
record as to the etiology of the veteran's low back 
disability relate it to the 1988 work injury.  There is no 
competent (medical) evidence of a nexus between the veteran's 
low back disability and his service.  In fact, it appears 
that even the veteran has now abandoned this theory of 
entitlement.  Hence, service connection for a low back 
disability on the basis that it was directly incurred in, or 
aggravated by, service is not warranted.

Addressing the secondary service connection theory of 
entitlement, basically there are three requirements that must 
be met to substantiate such a claim, i.e., there must be:  
(1) Competent evidence of current disability for which 
secondary service connection is sought; (2) A disability 
which is already service-connected; and (3) competent 
evidence that the already service connected disability caused 
or aggravated the disability for which secondary service 
connection is sought.  

There is ample evidence that the veteran now has variously 
diagnosed low back disability, including disc disease; that 
matter is not in dispute.  Likewise, the record shows (and it 
is not in dispute) that the veteran has service connected 
left ankle disability.  What remains to be shown to 
substantiate this claim is that the service connected left 
ankle disability caused or aggravated the current low back 
disability.  

The veteran has attempted to establish a nexus between his 
left ankle disability and his low back disability by his own 
accounts of how the August 1988 injury at work resulting in 
low back disability occurred.  In testimony at the Travel 
Board hearing, and in accounts to two examining physicians he 
related that he was working and his left ankle gave out, 
causing him to fall, and resulting in low back injury.  
Weighing these accounts/testimony against other evidence of 
record, the Board finds that they are not credible.  In 
records contemporaneous with the 1988 low back injury 
(including records generated in conjunction with a Worker's 
Compensation claim related to that injury), the veteran's 
accounts of accident/injury at work were quite different.  

August 1988 hospital records note that the veteran reported 
he worked as a machine operator and that on the morning of 
the accident he was pushing a tank that was filled with 
coolant when his right foot slipped on oil.  He fell to his 
knees and had excruciating pain across his low back.  A 
September 1988 record also notes that he reported that he 
slipped and fell while pushing a coolant tank.  In May 1990 
records, he reported that he was pushing a 100 gallon tank of 
fluid when he had a sudden onset of low back pain.  There was 
no mention of the left ankle in any of these accounts.  It 
was not until the veteran's initial claim for service 
connection for the low back disability (as directly related 
to his service) was denied that his statements describing the 
accident at work began to reflect that the left ankle was 
involved.  

Because the earlier accounts which do not describe the 
veteran's left ankle disability as a factor in the work-
related injury were contemporaneous with the event, and 
because they were provided in a clinical treatment context 
(and not compensation directed), the Board finds that they 
are the more probative evidence as to the circumstances of 
the August 1988 work-related injury.  Conversely, the 
veteran's accounts and hearing testimony since December 1999 
are deemed not credible (and non-persuasive) because they are 
contradicted by contemporaneous records, are recollections of 
remote events, and are compensation directed.  

Also of record are conflicting medical opinions regarding the 
etiology of the veteran's low back disability.  Accordingly, 
the Board must weigh the probative values of all these 
opinions.  The probative value of medical opinion evidence is 
based on the medical expert's review of pertinent historical 
data, personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed 
on one physician's opinion over another's depending on 
factors such as reasoning employed by the physicians, and 
whether or not and to what extent they review prior clinical 
records and other evidence. Gabrielson v. Brown, 7 Vet. App. 
36 (1994).

Here, the most probative of the medical nexus opinions is 
that provided on March 2007 VA examination.  The physician's 
assessment was residuals of laminectomy L5-S1 secondary to a 
fall and low back injury on the job in 1988.  The physician 
commented that the low back injury occurred years after 
service, and that a fall and back injury could happen whether 
a person had another disorder or not.  He also pointed out 
that the veteran's fall happened while he was pushing a 
cooler and being involved in physical activity on the job.  
He opined that the left ankle disability and low back 
disability could not be considered related without resorting 
to speculation.  Significantly, that opinion is supported by 
contemporaneous accounts of the work related injury in the 
record (August 1988 hospital records) which attribute the 
veteran's fall at work to conditions at work (oil) which 
caused the right foot (notably not the service-connected 
extremity) to slip.  The Board finds this opinion more 
probative than other medical nexus opinion of record because 
it was based on review of the record, examination of the 
veteran, and included the rationale for the opinion.

In a November 2003 statement Dr. F. D. notes that the veteran 
reported that he had a compound left ankle fracture in 
service, and that in August 1988, his left ankle gave way at 
work while he was moving a coolant tank, causing him to fall 
and rupture two discs in his low back.  The physician opined 
that the weakened and deteriorated condition of the veteran's 
left ankle caused him to fall and injure his lower back.  
This opinion lacks probative value because it is entirely 
based on the veteran's accounts of the event (which, as noted 
above, are not credible), and because the physician did not 
review (and was not familiar with) the extensive medical 
records that document the veteran's low back disability, 
particularly the records contemporaneous to the injury.  In a 
December 2002 statement R. T., D.O. does not provide a 
medical opinion; he merely reports information that the 
veteran gave him.  Specifically, he noted that the veteran 
stated his left ankle gave out and caused him to fall at 
work.  A claimant's account of an event does not gain 
credibility merely by being repeated by a medical 
professional.  

Also of record are the testimony and statements by the 
veteran to the effect that his left ankle disability 
aggravated his low back disability, which is an element that 
must be considered in a secondary service connection claim.  
However, there is no competent (medical) evidence that 
supports such allegations.  In Dr. F. D.'s November 2003 
statement he relates that the veteran reported that his left 
ankle gave out on several occasions, which caused him to fall 
and aggravated his back pain.  Dr. F.D. is merely repeating 
the veteran's bare allegations; even if we were to concede 
that such falls occurred (and they are not otherwise 
corroborated by the record), Dr.F.D. does not identify any 
superimposed pathology resulting from the alleged falls.  

The Board recognizes that the veteran is competent to 
describe his complaints or symptoms he experiences.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, as a layperson, he is not competent to address 
medical matters such as whether one disability was aggravated 
by another disability.  Id.  There is no competent (medical) 
evidence of record that even suggests that the veteran's low 
back disability worsened beyond the natural progression of 
the disability due to his left ankle disability.  Notably, 
the VA examiner who reviewed the entire file has opined that 
there is no relationship between the veteran's low back 
disability and his service connected left ankle disability.  

The preponderance of the evidence is against a finding that 
the veteran's service connected left ankle disability was in 
any way a factor in causing or aggravating his low back 
disability.  Consequently, the claim of secondary service 
connection for the low back disability must be denied.

III. TDIU

a. Legal Criteria

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).
b. Analysis

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Thus, the Board may not consider the effects of 
the residuals of the veteran's low back or any other 
nonservice-connected disabilities on his ability to function.

The veteran has a single service-connected disability, i.e., 
disability of the left ankle that is rated 20 percent.  Thus, 
the 60 percent schedular rating criterion for TDIU under 38 
C.F.R. § 4.16(a) is not met.

The analysis progresses to the "subjective standard" under 38 
C.F.R. § 4.16(b).  The Board must determine whether the 
veteran is unemployable due to his service-connected 
disability regardless of its rating.  This regulation 
provides that the established VA policy is that "all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  However, in these cases, in 
order for the veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
circumstance which places the claimant in a different 
position from other veterans with the same rating.

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because 
§ 3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  However, the Court 
held that the Board may be required to consider the 
applicability of 38 C.F.R. § 3.321(b)(1) when the issue has 
been raised before the Board.

The Board finds that the evidence fails to show that the 
disability picture presented by the veteran's service-
connected left ankle disability is so exceptional or unusual 
as to warrant referral to the Under Secretary for Benefits or 
the Director of VA's Compensation and Pension Service for 
extraschedular consideration.  First, the record does not 
show frequent periods of hospitalizations.  Dr. F. D.'s 
November 2003 statement indicated that he had recently seen 
the veteran at an emergency room due to a severe left ankle 
sprain.  Aside from this incident, there is no evidence of 
hospitalization for left ankle disability.  Second, the 
evidence does not support a finding that the veteran is 
demonstrably unable to obtain or maintain employment due to 
his service-connected left ankle disability.  In an October 
2007 statement, he advised that he submitted 32 applications 
but did not receive even one job offer.  However, he has not 
offered any evidence to the effect that his job applications 
were rejected due to his left ankle disability (vs. such 
other factors as his nonservice-connected low back 
disability).  While there is evidence of unemployability, the 
evidence as a whole suggests that the veteran is unemployable 
due to nonservice-connected disability.  Notably, a May 2003 
statement from the veteran's former employer indicated that 
he worked for the company in August 1988 and that he stopped 
working there due to a work related [back] injury; and a June 
1991 SSA letter advises that the veteran was awarded 
disability benefits and associated records indicate that he 
was considered unemployable due to his back disability.  An 
August 1990 statement from Dr. M. R. indicated that the 
veteran had been a patient of his for a long time and opined 
that he was disabled from all types of work activities 
including sedentary.  He added that he could not see what 
type of work the veteran could do in his condition and that 
he had permanent injury due to arachnoiditis of the lumbar 
spine.  November 2000 statements from Dr. R. T. and Dr. F. D. 
indicated that the veteran had not worked since his 1988 work 
related back injury and that he has not been able to be 
gainfully employed due to his disability.  Both physicians 
opined that they did not foresee a change in his condition 
and that he was on various narcotics for pain management.  

When asked at the December 2000 Travel Board hearing if he 
was not working due to his back and ankle disabilities, he 
himself responded that it was primarily due to his back.

In summary, the evidence does not show or suggest that the 
veteran, by virtue of his service connected left ankle 
disability alone, is precluded from securing or following all 
forms of substantially gainful employment.  Accordingly, 
referral of the TDIU claim for extraschedular consideration 
is not warranted.  The preponderance of the evidence is 
against this claim, and it must be denied.







ORDER

Service connection for a low back disability is denied.

Entitlement to TDIU is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


